This opinion is subject to administrative correction before final disposition.


                                Before
                 HITESMAN, GASTON, and ATTANASIO,
                       Appellate Military Judges
                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                        Zachary A. ADDIS
                   Airman Apprentice (E-2), U.S. Navy
                              Appellant

                              No. 201900224

                          Decided: 4 December 2019
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Captain Jonathan Stephens, JAGC, USN. Sentence
   adjudged 22 May 2019 by a special court-martial convened at Naval
   Base San Diego, California, consisting of a military judge sitting
   alone. Sentence in the Entry of Judgment: reduction to E-1, confine-
   ment for 180 days, and a bad-conduct discharge.
   For Appellant: Lieutenant Commander Derek C. Hampton, JAGC,
   USN.
   For Appellee: Brian K. Keller, Esq.
                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
                 United States v. Addis, NMCCA No. 201900224


    However, we note that Entry of Judgment fails to reflect the not guilty
finding to certain language (“he was apprehended”) excepted from the guilty
finding to Specification 2 of Charge I. 1 Although we find no prejudice, Appel-
lant is entitled to have court-martial records that correctly reflect the content
of his proceeding. United States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct.
Crim. App. 1998). In accordance with Rule for Courts-Martial 1111(c)(2),
Manual for Courts-Martial, United States (2019 ed.), we modify the Entry of
Judgment and direct that it be included in the record.
    The findings and sentence are AFFIRMED.


                                    FOR THE COURT:




                                    RODGER A. DREW, JR.
                                    Clerk of Court




    1 The Entry of Judgment does note that the language “he was apprehended” was
excepted from the guilty finding to Specification 2 of Charge I but fails to reflect the
disposition of this excepted language – a not guilty finding vice some other disposi-
tion, e.g., withdrawal, dismissal, etc.


                                           2
UNITED STATES                                      NMCCA No. 201900224
          Appellee
                                                         ENT RY
       v.                                                  OF
                                                       JUD G M ENT
Zacharay A. ADDIS
Airman Apprentice (E-2)                            As Modified on Appeal
U. S. Navy                                            4 December 2019
             Accused



   On 22 May 2019, the Accused was tried at Navy Base San Diego, California, by a
special court-martial, consisting of a military judge sitting alone. Military Judge
Jonathan Stephens, presided.

                                   FINDINGS

   The following are the Accused’s pleas and the Court’s findings to all offenses the
convening authority referred to trial:

Charge I:     Violation of Article 86, Uniform Code of Military Justice,
              10 U.S.C. § 886.
               Plea: Guilty.
               Finding: Guilty.

   Specification 1: Absent Without Authority on or about 6 August 2018.
                       Plea: Guilty.
                       Finding: Guilty.

   Specification 2: Absent Without Authority Terminated by
                    Apprehension on or about 14 January 2019.
                       Plea: Guilty.
                       Finding: Not Guilty, but Guilty of Absent Without Authority
                                 Not Terminated by Apprehension.
                 United States v. Addis, NMCCA No. 201900224
                          Modified Entry of Judgment

Charge II:   Violation of Article 92, Uniform Code of Military Justice,
             10 U.S.C. § 892.
             Plea: Guilty.
             Finding: Guilty.

   Specification 1: Violate a General Order on or about June 2018.
                     Plea: Guilty.
                     Finding: Guilty.

   Specification 2: Dereliction of Duty from about 31 January 2019 to
                    about 4 February 2019.
                     Plea: Not Guilty.
                     Finding: Withdrawn and dismissed.

Charge III: Violation of Article 112a, Uniform Code of Military Justice,
            10 U.S.C. § 912a.
             Plea: Guilty.
             Finding: Guilty.

   Specification 1: Wrongful Use of Cocaine on or about 27 June 2018.
                     Plea: Not Guilty.
                     Finding: Withdrawn and dismissed.

   Specification 2: Wrongful Possession of Cocaine on or about 2 June
                    2018.
                     Plea: Guilty.
                     Finding: Guilty.

   Specification 3: Wrongful Distribution of Cocaine on or about 2 June
                    2018.
                     Plea: Guilty.
                     Finding: Guilty.

   Specification 4: Wrongful Introduction of Cocaine Onto an Armed
                    Forces Installation on or about June 2018.
                     Plea: Not Guilty.
                     Finding: Withdrawn and dismissed.




                                        2
                  United States v. Addis, NMCCA No. 201900224
                           Modified Entry of Judgment

Charge IV: Violation of Article 114, Uniform Code of Military Justice,
           10 U.S.C. § 914.
              Plea: Not Guilty.
              Finding: Withdrawn and dismissed.

   Specification:     Reckless Endangerment from about 31 January 2019 to
                      about 4 February 2019.
                      Plea: Not Guilty.
                      Finding: Withdrawn and dismissed.

Charge V:    Violation of Article 134, Uniform Code of Military Justice,
             10 U.S.C. § 934.
              Plea: Guilty.
              Finding: Guilty.

   Specification:     Wrongfully Endeavoring to Impede an Investigation
                      on or about 27 June 2018.
                      Plea: Guilty.
                      Finding: Guilty.

                                   SENTENCE

  On 22 May 2019, a military judge sentenced the Accused to the following (as
modified, if at all, during any post-trial action):
      A reprimand.
      Reduction to pay grade E-1.
      Confinement for 180 days.
      A bad-conduct discharge.
    The Accused has served 106 days pretrial confinement and shall be credited with
106 days of confinement already served, to be deducted from the adjudged sentence
to confinement.


                                 FOR THE COURT:




                                 RODGER A. DREW, JR.
                                 Clerk of Court




                                         3